Exhibit 10.1



FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (“Amendment”) is made and dated for
reference purposes only as of July 24, 2012, by and between DL FARADAY
L.P., a Delaware limited partnership (“Landlord”), and DOT HILL SYSTEMS
CORPORATION, a Delaware corporation (“Tenant”), with reference to the following
facts:
A.    Landlord’s predecessor-in-interest, Equastone 2200 Faraday, LLC, a
Delaware limited liability company, and Tenant entered into that certain Lease
Agreement dated September 1, 2005 (the “Lease”), for the premises commonly known
as 2200 Faraday Avenue, Suite 100, Carlsbad, California (the “Premises”). Unless
otherwise indicated in this Amendment, the defined terms used herein have the
same meanings as the defined terms used in the Lease.
B.    Landlord and Tenant now desire to amend the Lease upon the terms and
conditions contained in this Amendment.
THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Landlord and Tenant hereby agree to amend the above Lease
as follows:
1.Surrender of Premises; Irrevocable License; Expiration Date.
(a)    Subject to the terms and conditions of this Amendment, effective as of
September 1, 2012 (the “Surrender Date”), Tenant hereby covenants and agrees to
vacate and surrender possession of the Premises to Landlord in accordance with
and in the condition required by the provisions of the Lease, including, without
limitation, Sections 8.6 and 27 of the Lease. Notwithstanding anything to the
contrary contained in the Lease, if any of Tenant’s personal property,
furniture, equipment or possessions are left at the Premises after the Surrender
Date, they shall be deemed abandoned to Landlord, title shall be deemed to have
passed to Landlord, and Landlord shall thereafter have the right to dispose of
such items in any manner Landlord chooses, the cost of which shall be the sole
responsibility of Tenant (including, without limitation, all costs of storage
should Landlord elect to store any of Tenant’s abandoned property). Tenant
waives any and all rights under California law with respect thereto. Tenant’s
failure to surrender possession of the Premises to Landlord on the Surrender
Date in the condition required under the Lease, as amended by this Amendment,
shall be a material default by Tenant under the Lease, as amended by this
Amendment. If Tenant fails to surrender the Premises on or before the Surrender
Date in the conditioned required hereunder, then, in addition to Landlord’s
rights and remedies under the Lease, Tenant shall indemnify, defend with counsel
reasonably acceptable to Landlord and hold Landlord harmless from all claims,
losses and/or liabilities arising out of such failure to surrender, including,
without limitation, any claims made by any succeeding tenant based thereon, and
any attorneys’ fees and other costs of legal proceedings.
(b)    Effective on the Surrender Date, Tenant hereby grants to Landlord an
exclusive, non-revocable license (the “License”) to access, use, possess, and
occupy the Premises for any and all lawful purposes whatsoever, including,
without limitation, the construction of improvements and the making of
alterations, at any and all times, at Landlord’s sole cost and expense, until
and through the Expiration Date, as amended herein. Landlord’s use of the
Premises as described above shall in no event constitute a constructive eviction
and Tenant hereby waives any claims against Landlord for the same. Under no
circumstances shall Tenant have the right to terminate or revoke the License
granted hereunder to Landlord or otherwise limit or interfere with the rights
granted to Landlord under said License.
(c)    Subject to the terms and conditions of this Amendment, including
Tenant’s obligation to make the Final Rent Installment (defined below), the
Expiration Date of the Lease is hereby amended to be “December 21, 2012”.
2.    Base Rent and Additional Charges for the Premises.
(a)    Abated Monthly Base Rent and Additional Charges. Effective as of the
Surrender Date and subject to the performance of Tenant’s obligations under this
Amendment, Monthly Base Rent and Additional Charges payable by Tenant under the
Lease shall be conditionally abated for the months of February 2013, March 2013,
and April 2013 (the “Abated Rent Period”). Accordingly, Tenant’s obligation to
pay Monthly Base Rent and Additional Charges shall be amended as set forth
below:




Payable On or
Before
Total Monthly
Rent (Monthly
Base Rent, plus
Additional
Charges
September 1, 2012
$113,347.08
October 1, 2012
$113,347.08
November 1, 2012
$113,347.08
December 1, 2012
$113,347.08
January 2, 2013
$233,708.40





(b)    Conditions Precedent. Each of the following shall be an express condition
precedent, exclusively for Landlord’s benefit, to Tenant’s right to the
abatement of Monthly Base Rent and Additional Charges during the Rent Abatement
Period: (i) Tenant shall have delivered to Landlord two (2) fully-executed
originals of this Amendment signed by authorized signatories of Tenant; (ii)
Tenant shall not be in Default under the Lease or this Amendment; (iii) Tenant
shall have delivered to Landlord the final installment of monthly Rent on or
before January 2, 2013 pursuant to the above schedule (the “Final Rent
Installment”), which obligation shall survive the Expiration Date, as amended
herein, and (iv) Tenant shall have vacated and surrendered the Premises to
Landlord on or before the Surrender Date in the condition required under this
Amendment, time being of the essence. In the event Tenant does not comply with
any of the above conditions precedent, then, at Landlord’s sole option and
discretion, (x) Tenant’s right to the abatement of Monthly Base Rent and
Additional Charges as set forth herein shall automatically terminate and Tenant
shall remain responsible for the payment of the same, notwithstanding any
termination of the Lease, and (y) Landlord shall have the right to pursue any
and all remedies it may have at law, in equity, under the Lease, and under this
Amendment.
3.    Annual Determination of Expenses. Notwithstanding the provisions of
Sections 4.3.3, 4.3.4, and 4.3.5 of the Lease, Tenant and Landlord hereby
acknowledge and agree that the estimated amount of Additional Charges included
in the total monthly Rent payable by Tenant in the schedule set forth in Section
2(a), above, shall be conclusive and binding upon Tenant and Landlord, and shall
not be subject to adjustment or reconciliation, notwithstanding that the actual
Additional Charges may be more or less than the amounts included in such monthly
Rent. Tenant hereby waives any rights it may have under the Lease, at law, or in
equity (i) to review or audit Landlord’s estimate of Additional Charges or any
portion thereof paid by Tenant for any period during the Term of the Lease, or
(ii) to any credit for the difference in Additional Charges actually paid by
Tenant during any period during the Term of the Lease.
4.    Extension Options. Article 43 of the Lease is hereby deleted in its
entirety. Tenant hereby waives any right it may have under the Lease, at law, or
in equity to extend the Term of the Lease.
5.    Releases; Surviving Obligations.
(a)    Release. In consideration of the foregoing and the representations and
other agreements contained herein, as of the Expiration Date, as amended herein,
and except for Tenant’s obligation to pay the Final Rent Installment as and when
due, Landlord and Tenant hereby release and forever discharge each other, and
their respective partners, officers, directors, agents, trustees, beneficiaries,
and employees, of and from any and all claims, acts, damages, liabilities,
demands, rights of action and causes of action (collectively, “Claims”), which
each party ever had, now has, or in the future may have, against the other,
arising from or in any way connected with the Lease, or Landlord’s management or
operation of the building in which the Premises is located, except for those
obligations and liabilities contained herein or reinstated pursuant to the
provisions hereof, including, without limitation, the provisions of subparagraph
(c), below. This release is intended as a full settlement and compromise of
each, every, and all Claims of every kind and nature relating to the Lease and
the management of the building in which the Premises is located.
(b)    General Release. Effective as of the Expiration Date, as amended herein,
and subject to Tenant’s obligation to pay the Final Rent Installment, Landlord
and Tenant expressly waive any and all rights which they may have under Section
1542 of the Civil Code of the State of California pertaining to the Lease and
the occupancy of the Premises (or such similar statutes), which provides as
follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR”
Landlord and Tenant understand and agree that by execution of this Amendment,
each party and its partners, officers, directors, agents, trustees,
beneficiaries, and employees do not admit any liability of any nature
whatsoever.
(c)    Surviving Obligations. Notwithstanding the mutual release of obligations
and liabilities set forth in subsections (a) and (b), above, Tenant shall
continue to remain liable after the Expiration Date, as amended herein: (i) for
any obligations and liabilities of Tenant under the Lease, as amended by this
Amendment, that survive surrender of the Premises, including, without
limitation, Tenant’s obligation to pay the Final Rent Installment; and (ii) for
any Claims arising from or in connection with the use and operation of the
Premises based on occurrences taking place before the Surrender Date, whether
known or unknown, anticipated or unanticipated, fixed or contingent.
Notwithstanding the mutual release of obligations and liabilities set forth in
subsections (a) and (b), above, Landlord shall be liable for any Claims
against Tenant arising from Landlord’s use and operation of the Premises and
exercise of its right under the License based on occurrences taking place after
the Surrender Date.
6.    Tenant’s Representations and Warranties. Tenant hereby represents and
warrants to Landlord that: (i) Tenant is the sole tenant of the Premises and has
not previously assigned its interest in and to the Lease or sublet all or any
portion of the Premises; (ii) Tenant has not caused or permitted any release or
disposal on, under, within or from the Premises of any Hazardous Substances, and
as of the Surrender Date, as amended by Section 4, above, Tenant will properly
remove from the Premises all Hazardous Substances stored or used by or on behalf
of Tenant within the Premises; and (iii) Tenant has not violated any applicable
laws or regulations with respect to Tenant’s use or occupancy of the Premises
which violations have not been remedied by Tenant on or before the Surrender
Date, as amended by Section 4, above.
7.    Broker Representation. Landlord and Tenant represent to one another that
neither has dealt with any other broker or finder in connection with this
Amendment nor is any fee or commission payable in connection with this
Amendment, and each party shall indemnify, defend and hold the other harmless
from and against any and all claims, losses and liabilities arising out of, or
relating to, a breach by the indemnifying party of such representation.
8.    No Other Amendments. The Lease and this Amendment constitute the entire
agreement by and between Landlord and Tenant and supersede any other agreement
or representation, written or oral, that either party may hereinafter assert or
allege exist, and the Lease, as hereby modified, remains in full force, except
as amended by this Amendment, and is hereby ratified and reaffirmed as amended
by this Amendment.
9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.
10.    Conflicts. If any conflict between this Amendment and the Lease should
arise, the terms of this Amendment shall control.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the respective parties hereto.
12.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which shall together
constitute a single
instrument.
13.    Time of the Essence. Time is of the essence as to each of the terms,
provisions, conditions, covenants, and requirements set forth herein.
14.    No Disclosure. Tenant agrees that it shall not disclose any of the
matters set forth in this Amendment or disseminate or distribute any information
concerning the terms, details, or conditions hereof to any person, firm, or
entity without obtaining the express written approval of Landlord, which
approval may be withheld in Landlord’s sole and absolute discretion.
15.    No Offer. This Amendment shall not be binding until executed and
delivered by both parties. This Amendment shall not be relied upon by any other
party, individual, corporation, partnership, or other entity as a basis for
amending or terminating its lease with Landlord.
16.    Attorneys’ Fees and Costs. In the event of any controversy, claim or
dispute between the parties affecting or relating to the purposes or subject
matter of this Amendment, the prevailing party shall be entitled to recover from
the non-prevailing party all of its reasonable expenses, fees, and costs,
including attorneys’ and accountant’s fees.
17.    Authority. The individual(s) executing this Amendment on behalf of
Landlord and Tenant each represent and warrant that he or she has the capacity,
with full power and authority, to bind Landlord and Tenant, respectively, to the
terms hereof.
[SIGNATURES ON FOLLOWING PAGE]


The parties have executed this Amendment as of the date first written above.
TENANT:
DOT HILL SYSTEMS CORPORATION,
a Delaware corporation


By: /s/ Hanif Jamal
Printed Name: Hanif Jamal
Title: CFO




LANDLORD:
DL FARADAY L.P.,
a Delaware limited partnership
By: G&I V Investment Faraday Corp.,
   a Delaware corporation
   Its General Partner


By: /s/ Brian T. Summers
Name: Brian T. Summers
Title: Vice President






1